Dissenting Opinion by
Mr. Chief Justice Jones:
This Court has been given the opportunity to affirm the mandate of the public empowering the Commonwealth to prevent environmental abuses; instead, the Court has chosen to emasculate a constitutional amendment by declaring it not to be self-executing. I am compelled to dissent.
Article I, Section. 27, of the Commonwealth’s Constitution was passed by the General Assembly and ratified by the voters on May 18, 1971.1
Its provisions are clear and uncomplicated: “The people have a right to clean air, pure water, and to the preservation of the natural, scenic, historic and aesthetic values of the environment. Pennsylvania’s public natural resources are the common property of all the people, including generations yet to come. As trustee of these resources, the Commonwealth shall conserve and maintain them for the benefit of all the people.” As part of the declaration of rights embraced by Article *209I, the amendment confers certain enumerated rights upon the people of the Commonwealth and imposes upon the executive branch a fiduciary obligation to protect and enforce those rights.
If the amendment was intended only to espouse a policy undisposed to enforcement without supplementing legislation, it would surely have taken a different form. But the amendment is not addressed to the General Assembly. See, e.g., Coatesville Gas Co. v. Chester County, 97 Pa. 476 (1881). It does not require the legislative creation of remedial measures. Instead, the amendment creates a public trust. The “natural, scenic, historic and aesthetic values of the environment” are the trust res; the Commonwealth, through its executive branch, is the trustee; the people of this Commonwealth are the trust beneficiaries. The amendment thus installs the common law public trust doctrine as a constitutional right to environmental protection susceptible to enforcement by an action in equity.
The majority relies on constitutional amendments of Massachusetts, Illinois, New York and Virginia to support its holding that Section 27 is not self-executing. The Court finds it “significant that all of these other states, which expanded the powers of their governments over the natural environment in the same way as Article I, Section 27 expanded the powers of the Commonwealth, recognized that legislative implementation was necessary before such new power could be exercised.” I find no significance in the fact that the constitutional provisions of these several jurisdictions are not self-executing for it is evident to me that each of the cited amendments is materially distinguishable from Article I, Section 27. Each of these amendments purports to establish a policy of environmental protection, but either omits the mode of enforcement or explicitly delegates the responsibility for implementation to the legislative *210branch.2 The Pennsylvania amendment defines enumerated rights within the scope of existing remedies. It imposes a fiduciary duty upon the Commonwealth to protect the people’s “right to clean air, pure water and to the preservation of the natural, scenic, historic and aesthetic values of the environment.” That the language of the amendment is subject to judicial interpretation does not mean that the enactment must remain an ineffectual constitutional platitude until such time as the legislature acts.
Because I believe Article I, Section 27 is self-executing, I believe that our inquiry should have focused upon the ultimate issue of fact: does the proposed tower violate the rights of the people of the Commonwealth as secured by this amendment?
The chancellor’s determination that the erection of the tower would not be injurious to the environmental values protected by Article I, Section 27 was not a “finding of fact,” but a conclusion of ultimate fact based upon inferences drawn from the evidence presented at trial. The Commonwealth Court refused to review the chancellor’s findings absent a showing of abuse of discretion. Commonwealth v. National Gettysburg Battlefield Tower, Inc., 8 Commonwealth Ct. 231, 247, 302 A. 2d 886, 894 (1973). The application of the “abuse of discretion” standard in this context is error. This Court has held on numerous occasions that, although a chancellor’s findings of fact have the force and effect of a jury’s verdict, the chancellor’s conclusions of ultimate fact are reviewable. Shapiro v. Shapiro, 424 Pa. 120, 224 A. 2d 164 (1966); Chambers v. Chambers, 406 Pa. 50, 176 A. 2d 673 (1962); Sechler v. Sechler, 403 Pa. 1, 169 A. 2d 78 (1961); Commonwealth Trust Co. v. Szabo, 391 Pa. 272, 138 A. 2d 85 (1958); Peters v. Machikas, 378 Pa. 52, 105 A. 2d 708 *211(1954). As long as we give full weigh! to the chancellor’s findings of fact, we are free to draw our own inferences and conclusions from the facts as found.
The facts indicate that the proposed tower is a metal structure rising 310 feet above the ground. It is shaped like an hourglass: about 100 feet in diameter at the bottom, 30 feet in the middle and 70 feet at the top. The top level will include an observation deck, elevator housings, facilities for warning approaching aircraft and an illuminated American flag. The proposed site of the tower is an area around which the third day of the battle of Gettysburg was fought. It is located immediately south of the Gettysburg National Cemetery.
The Commonwealth presented compelling evidence that the proposed observation tower at Gettysburg would desecrate the natural, scenic, aesthetic and historic values of the Gettysburg environment.
The director of the National Park Service, George Hartzog, appeared as a witness for the Commonwealth in the stead of United States Secretary of the Interior Rogers Morton. Mr. Hartzog testified with respect to a 1970 meeting at which Thomas Ottenstein, appellee, first presented the tower concept to the Park Service:3 *212“I described it as a monstrosity. I advised Mr. Ottenstein that between all of the mistakes which I felt the federal government had made here, and all of the mistakes I felt the commercial interests had made here, nevertheless Gettysburg remained a very sacred symbol to the more than 200,000,000 people across the United States, and that an intrusion of this immensity would, in our judgment, be an absolute monstrosity in this kind of environment and I was very much opposed to it.”
Mr. Hartzog offered eloquent testimony on the question of the tower’s impact upon the Gettysburg environment: “Q. Could you describe what you think the impact will be? A. Well, I think you have got to look at what is the battle of Gettysburg, and this is the high point of the Confederacy. It was a battle of human scale. It was not a cataclysmic type of Army or what you have today, so it is a human scale battle that a visitor can become involved in, and through the involvement can understand the tragedy and the pathos and the death and destruction that took place there. To put a tower 320 feet into this pastoral scene of human scale, a historical event, is just simply to destroy any relationship between the human dimension of this battlefield and this technological achievement of a tower. Q. Would it, in your opinion, be possible to measure the damage that would occur to this historic site if that tower were erected? A. Well, I don’t think that you can measure these things in a normal system of values that we articulate in terms of dollars and cents. You measure them more in terms of matters of integrity and understanding and inspiration and involvement. And from this standpoint I think a monstrous intrusion such as this tower is, into the historical, pastoral scene of that battlefield park and Eisenhower National Site and the National Cemetery and the place where Lincoln spoke, is just destructive of *213the integrity of its historical value. Q. And you are saying you can’t put a price tag on those values? A. No, you can’t. There is one Yorktown and there is one Gettysburg, and these battlefields have great significance and to intrude this kind of monstrous structure into it is to destroy the whole environment of it.”
Robert Garvey, the Executive Secretary of the President’s Advisory Council on Historic Preservation also testified for the Commonwealth. Mr. Garvey authenticated the Commonwealth’s exhibit documenting the Advisory Council’s comments to the Secretary of the Interior respecting the Gettysburg tower. The exhibit reads in pertinent part as follows:
“The undertaking, an agreement to convey a right-of-way across parklands, cannot be evaluated apart from the proposed observation tower to which the right-of-way will give access. In this context and in terms of the Advisory Council’s ‘Criteria for Effect’, the Undertaking will have an adverse effect upon Gettysburg National Military Park and Gettysburg National Cemetery, both National Register properties.
“The Council further recommends that the Department of the Interior immediately advise the Commonwealth of Pennsylvania that the agreement with the National Gettysburg Battlefield Tower, Inc., and Mr. Thomas R. Ottenstein was in no sense an approval of the tower at the Stonehenge Site or any other site, and that it do everything it can to assist the Commonwealth of Pennsylvania in its legal action to stop the construction of a tower at Gettysburg.”
The Commonwealth also elicited the testimony of Louis Kahn, distinguished architect and Professor of Architecture at the University of Pennsylvania. Mr. Kahn testified that the proposed tower was not intended to be a monumental structure. It was intended rather to be functional, to provide its elevated observa*214tion platforms and to “disappear” upon visual contact. Mr. Kahn testified, however, that the tower will not “disappear”; but that because the tower will be constructed so out of scale with the battlefield, it will dominate the landscape causing everything to “cringe” beneath it.
Philadelphia architect Vincent Kling testified that the tower is inappropriate to the environment of Gettysburg because it will not blend into the natural surroundings of the area.
Pulitzer prize-winning Civil War historian Bruce Catton testified that the historical integrity of the area was delicate, and that the proposed tower would shatter the visitor’s vicarious historical involvement in Gettysburg best experienced by a ground level observation of the area.
In juxtaposition to the eminent expert witnesses offered by the Commonwealth,4 the appellees offered the testimony of three witnesses: (1) Harry Biesecker, an Adams County Commissioner, (2) Joel Rosenblatt, a civil engineer who designed the tower and (3) Dr. Mario Menesini, an educational consultant.
Mr. Biesecker testified that the proposed tower would be a significant commercial asset to Adams County and that a petition approving the construction of the tower had garnered 2200 signatures, about five per cent of the county’s population. Mr. Rosenblatt testified that the tower was designed to educate its patrons and to stand as unobtrusively as possible. Dr. Menesini offered the opinion that the educational benefits of the tower with respect to the Battle of Gettysburg *215would be more advantageous than presently existing means of instruction on the subject.
The facts presented, even as construed in a light most favorable to the appellees, permit me only one conclusion: the proposed structure will do violence to the “natural, scenic, historic and aesthetic values” of Gettysburg. This Court’s decision today imposes unhappy consequences on the people of this Commonwealth. In one swift stroke the Court has disemboweled a constitutional provision which seems, by unequivocal language, to establish environmental control by public trust and, in so doing, consequently sanctions the desecration of a unique national monument. I would enjoin the construction of this tower by the authority of Article I, Section 27 of the Pennsylvania Constitution.
I dissent!
Mr. Justice Eagen joins in this dissenting opinion.

 The amendment received 1,021,342 votes: more than any candidate seeking state-wide office.


 See footnotes, 5, 6, 7 and 8 of the majority opinion.


 Mr. Hartzog also testified with respect to the Federal Government’s motive behind the Ottenstein-Park Service agreement giving this entrepreneur a right of way over federal land to the tower site: “Q. Did the Park Service, under your direction, ever directly, indirectly sanction the construction of the tower at any location in Gettysburg? A. We did not. Q. What was the purpose of the Department of the Interior and the Park Service entering into the agreement? A. It simply said if you will move this tower from Colt Park to the Stonehenge Site we will give you a right-of-way over Federally owned property between the parking lot and where this new site is. Q. And what was the purpose of the Interior Department in entering into that agreement? A. To minimize to the extent that we could, within the authorities available to us, the adverse impact of this tower on Gettysburg Park.”


 In addition to the witnesses mentioned, the Commonwealth called Thomas Harrison, Chief of the Resources Management Division of the Gettysburg National Military Park; Sylvester Stevens, Executive Director of the Pennsylvania Historic and Museum Commission; Robert Jansen, professor of physics at the Gettysburg Seminary; and others.